PER CURIAM.
This cause is before us on Petition Against Unauthorized Practice of Law and Rule to Show Cause issued thereon.
Respondents are charged with, and have admitted, engaging in the unauthorized practice of law. The activities in question included advertising in a local newspaper the offer to provide both legal counselling and the giving of legal advice for a fee. None of the respondents are members of The Florida Bar and are not, therefore, licensed to engage in the practice of law in this State.
On July 25, 1972, this Court issued a Rule to Show Cause why respondents should not be held in contempt. Respondents have answered, consenting to the entry of a permanent injunction but praying that this Court not hold them in contempt.
The Florida Bar informs us that respondents have ceased the activities complained of and to date, so far as the Bar knows, have not resumed the unauthorized practice of law.
Accordingly, we withhold adjudication of contempt without prejudice to- further proceedings by the Bar should any further activities constituting the unauthorized *366practice of law by respondents become known and respondents are permanently enjoined from engaging in the unauthorized practice of law in this State.
It is so ordered.
ROBERTS, C. J., and ERVIN, BOYD, McCAIN and DEKLE, JJ., concur.